       Case 3:18-cv-00589-CLB Document 42 Filed 09/21/20 Page 1 of 3




1    MICHAEL C. HETEY, ESQ.
     Nevada Bar No. 5668
2    HAROLD J. ROSENTHAL, ESQ.
     Nevada Bar No. 10208
3    THORNDAL ARMSTRONG DELK
     BALKENBUSH & EISINGER
4    1100 East Bridger Avenue
     Las Vegas, NV 89101-5315
5      Mail To:
       P.O. Box 2070
6      Las Vegas, NV 89125-2070
     Tel.: (702) 366-0622
7    Fax: (702) 366-0327
     mch@thorndal.com
8    hjr@thorndal.com
9    Attorneys for Defendants,
     VLADIMIR NASKOV ALEKSANDROV,
10   TRIPLE D EXPRESS, INC.
11                               UNITED STATES DISTRICT COURT
12
                                       DISTRICT OF NEVADA
13
     RAMON FLORES, an Individual; SOCORRO
14
     FLORES, an Individual;                                 CASE NO. 3:18-cv-00589-CBC
15
                   Plaintiffs,
16                                                          ORDER SETTING DISCOVERY
     vs.                                                    HEARING
17

18   VLADIMIR NASKOV ALEKSANDROV, an
     Individual; TRIPLE D EXPRESS, INC., an
19   Illinois Corporation; DOES 1-X; and ROE
     BUSINESS ENTITIES XI-XX, inclusive,
20

21                 Defendants.

22                          STIPULATION FOR DISCOVERY HEARING

23          IT IS HEREBY STIPULATED by and between the parties hereto, Plaintiffs, RAMON

24   FLORES and SOCORRO FLORES, by and through their undersigned counsel, KIDWELL &

25   GALLAGHER, LTD., and Defendants, VLADIMIR NASKOV ALEKSANDROV and TRIPLE

26   D. EXPRESS, INC., by and through their undersigned counsel of record, THORNDAL

27   ARMSTRONG DELK BALKENBUSH & EISINGER, pursuant to Local Rule 26-4 that a

28   discovery hearing is requested with the Court.

                                 STIPULATION FOR DISCOVERY HEARING
                                           Case No.: 3:18-cv-00589

                                                      -1-
       Case 3:18-cv-00589-CLB Document 42 Filed 09/21/20 Page 2 of 3




1           Plaintiffs are Mexican citizens who formally resided in Elko, Nevada and are now
2    residing in Mexico. The parties request this discovery conference in order to discuss with the
3    Magistrate Judge the difficulty of scheduling discovery with Plaintiffs who are still working on
4    getting their Permanent Resident Card renewed; Plaintiffs original interviews for said renewal
5    were scheduled with the U.S. Consular Facility in Ciudad Juarez, Mexico for late March,
6    however due to COVID-19, the interviews were cancelled. The immigration interview dates
7    with the Consulate are now set for December 30, 2020 and January 4, 2021. This is the fourth
8    time they have been re-scheduled by the Consulate. Plaintiffs advise that without this renewal
9    they are unable to legally travel to Nevada to participate in discovery including their depositions
10   and FRCP 35 examinations.
11          IT IS SO STIPULATED.
12   DATED this 11th day of September 2020.                DATED this 11th day of September 2020.
13
     KIDWELL & GALLGHER, LTD.                              THORNDAL ARMSTRONG DELK
14
                                                           BALKENBUSH & EISINGER
15
     /s/ Barbara W. Gallagher                              /s/ Harold J. Rosenthal
16   BARBARA W. GALLAGHER, ESQ.                            MICHAEL C. HETEY, ESQ.
     Nevada Bar No. 005315                                 Nevada Bar No. 5668
17
     790 Commercial Street                                 HAROLD J. ROSENTHAL, ESQ.
18   Elko, NV 89801                                        Nevada Bar No. 10208
     Attorney for Plaintiffs                               1100 E. Bridger Ave.
19                                                         Las Vegas, NV 89125
20
                                                           Attorney for Defendants
                                                           VLADIMIR NASKOV ALEKSANDROV,
21
                                                           TRIPLE D EXPRESS, INC.

22   ///

23   ///
24
     ///
25
     ///
26
     ///
27

28   ///

                                  STIPULATION FOR DISCOVERY HEARING
                                            Case No.: 3:18-cv-00589

                                                     -2-
       Case 3:18-cv-00589-CLB Document 42 Filed 09/21/20 Page 3 of 3




                                                 ORDER
1

2          Based on the foregoing stipulation by the parties, the Court sets this matter for a

3    video Discovery Conference on Wednesday, September 30, 2020 at 11:00 a.m.
4
           IT IS SO ORDERED this 21st day of September, 2020.
5

6

7
                                                          __________________________________
                                                          CARLA BALDWIN
8                                                         U.S. MAGISTRATE JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                STIPULATION FOR DISCOVERY HEARING
                                          Case No.: 3:18-cv-00589

                                                    -3-
